Citation Nr: 1639714	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective July 7, 2010-the date he filed his claim for service connection.  The Veteran timely appealed his assigned evaluation.

This case was initially before the Board in March 2015, at which time the Board denied a compensable evaluation for the Veteran's bilateral hearing loss.  The Veteran timely appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court issued an April 2016 Memorandum decision which vacated the Board's decision only as to an extraschedular evaluation for the Veteran's bilateral hearing loss.  That issue has been returned to the Board at this time in compliance with that April 2016 Memorandum decision.  

Insofar as the Board adjudicated and the Veteran appealed to the Court the schedular evaluation portion of the bilateral hearing loss claim, the Court did not indicate in its Memorandum decision that that portion of the Board's decision was in error or otherwise vacated the Board's decision as to that portion of the increased evaluation issue for the bilateral hearing loss.  Consequently, the Board finds that issue to be final at this time and the schedular evaluation for the Veteran's bilateral hearing loss will no longer be addressed in this decision.  


FINDING OF FACT

The schedular criteria used to assess the Veteran's bilateral hearing loss are not shown to be inadequate.  


CONCLUSION OF LAW

The criteria for a referral for an extraschedular evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the notice and the duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) were previously discussed in the March 2015 Board decision with regards to the increased evaluation claim for bilateral hearing loss.  The Board reincorporates that discussion herein by reference with regards to the extraschedular evaluation for that issue.  

As noted above, the only issue remaining on appeal is entitlement to an extraschedular rating under 38 C.F.R. § 3.321.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Court noted that the Board failed to provide an adequate reasons and bases for its decision.  The Court stated that the Board's analysis of the first prong of the Thun test consisted of a "conclusory statement" and that based upon the Board's discussion of the first and second prongs of the Thun test, the Court could not understand the precise basis for the Board's decision.  The Court added that the Board "failed to discuss any of the appellant's lay statements and private medical evidence describing the functional effects of the appellant's disorder."  The Court then noted the following functional effects of the appellant's disorder: difficulty hearing conversations, listening to the television, sleep impairment, unable to hear in his right ear when talking on the telephone and the private audiologist's opinion that the appellant's hearing loss was "significant" and recommending hearing aids.  

The Board finds the symptoms of difficulty hearing the television or hearing conversations in person or on the phone as well as "significant" hearing loss that requires the use of hearing aids to all be normal effects of having reduced hearing acuity.  The schedular rating criteria measure hearing acuity by measuring specific auditory thresholds and by use of speech recognition scores.  Therefore, the Veteran's symptoms are expressly contemplated by the schedular rating criteria.

There is nothing exceptional about someone with reduced hearing acuity having a hard time hearing and understanding conversations, listening to the television or on the telephone or using hearing aids.  All of the Veteran's complaints are descriptions of the effects of the reduced hearing acuity which is expressly contemplated by the schedular rating criteria.  

The Court additionally noted that the Veteran described his hearing loss as having a impairing his ability to sleep.  The Veteran, in his November 2012 substantive appeal, VA Form 9, stated as follows:  

The hissing noise in my right ear continues to increase in volume.  It now interferes with my ability to sleep at night.  I sometimes have to leave the television on to cancel out the noise.  

To this end, the Board notes that the Veteran is also service connected for tinnitus.

"[T]innitus is 'a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane."  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  Tinnitus is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Federal Register 17297 (April 12, 1994).  "Tinnitus" is "noise in the ears such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed. 1988).  Stolasz v. Nicholson, No. 04-217, slip op. at 2 (U.S. Vet. App. Oct. 19, 2005) (Anderson, No. 04-344).

In this case, the Board finds that the Veteran's statements regarding a "hissing noise that continues to increase in volume," is not a symptom or impairment associated with his hearing loss; rather, the hissing noise described by the Veteran is similar to "ringing, buzzing, roaring or clicking," and meets the definition of a "sensation of noise" noted above.  It would appear that the Veteran's description of "hissing noise that increase[s] in volume" and effects his ability to sleep would be contemplated under the rating criteria for recurrent tinnitus under Diagnostic Code 6260.  Thus, it is not a symptom of the service-connected hearing loss.

In summary, the Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  The schedular criteria provide higher ratings for more severe levels of diminished hearing acuity which are not demonstrated by the record in this instance.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's bilateral hearing loss.  It follows that referral for extraschedular consideration is not warranted.  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A referral for extraschedular evaluation for bilateral hearing loss is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


